

VALUE LINE, INC.
PROFIT SHARING AND SAVINGS PLAN
 
As amended and restated
effective May 1, 2008

 
 

--------------------------------------------------------------------------------

 

VALUE LINE, INC.
PROFIT SHARING AND SAVINGS PLAN
 
TABLE OF CONTENTS
 
PURPOSE
1
   
ARTICLE 1 DEFINITIONS
2
   
1.01
 
“Account”
2
1.02
 
“Administrative Committee”
2
1.03
 
“Affiliated Company”
2
1.04
 
“Beneficiary”
2
1.05
 
“Benefit Commencement Date”
2
1.06
 
“Board of Directors”
2
1.07
 
“Code”
2
1.08
 
“Company”
2
1.09
 
“Compensation”
2
1.10
 
“Eligible Employee”
3
1.11
 
“Employee”
3
1.12
 
“Employer Contribution”
3
1.13
 
“Entry Date”
3
1.14
 
“ERISA”
3
1.15
 
“Investment Fund”
3
1.16
 
“Member”
3
1.17
 
“Normal Retirement Age”
3
1.18
 
“Participating Employer”
4
1.19
 
“Plan”
4
1.20
 
“Plan Year”
4
1.21
 
“Total Disability”
4
1.22
 
“Trust Agreement”
4
1.23
 
“Trust Fund”
4
1.24
 
“Trustee”
4
1.25
 
“Valuation Date”
4
1.26
 
“Voluntary Contribution”
4
       
ARTICLE 2 DEFINITIONS AND RULES FOR DETERMINING SERVICE
5
   
2.01
 
“Approved Absence”
5
2.02
 
“Break in Service”
5
2.03
 
“Eligibility Computation Period”
5
2.04
 
“Employment Commencement Date”
5
2.05
 
“Hours of Service”
5
2.06
 
“Maternity or Paternity Leave of Absence”
6
2.07
 
“Month of Service”
6


 
i

--------------------------------------------------------------------------------

 


2.08
 
“Vesting Computation Period”
6
2.09
 
“Year of Service”
6
2.10
 
Rules for Crediting Service After a Break in Service
6
2.11
 
Military Service
7
       
ARTICLE 3 PARTICIPATION
8
   
3.01
 
Eligibility to Participate
8
3.02
 
Commencement of Participation
8
3.03
 
Break in Service Before Participation
8
3.04
 
Break in Service After Participation
8
3.05
 
Cessation of Participation
8
       
ARTICLE 4 CONTRIBUTIONS
9
   
4.01
 
Employer Contributions
9
4.02
 
Voluntary Contributions
9
       
ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS
11
   
5.01
 
Definitions
11
5.02
 
Limitations on Voluntary Contributions Applicable to Highly Compensated
Employees
12
5.03
 
Correction of Excess Voluntary Contribution
13
5.04
 
Limitations on Contributions Applicable to All Members
13
5.05
 
Reduction of Excess Annual Additions
14
5.06
 
Deduction Limitation Applicable to Employer Contributions
15
       
ARTICLE 6 MEMBERS ACCOUNTS
16
   
6.01
 
Separate Accounts
16
6.02
 
Contributions to Account
16
6.03
 
Valuation of Accounts
16
6.04
 
Segregated Accounts
16
       
ARTICLE 7 TRUST FUND AND INVESTMENT OF ACCOUNTS
17
   
7.01
 
Trust Fund and Trustee
17
7.02
 
Investment Funds
17
7.03
 
Investment Direction
17
       
ARTICLE 8 VESTING AND FORFEITURE
19
   
8.01
 
Voluntary Contribution Account
19
8.02
 
Employer Contribution Account
19
8.03
 
Forfeiture
20
8.04
 
Restoration of Forfeitures
20
8.05
 
Application of Forfeitures
20


 
ii

--------------------------------------------------------------------------------

 


8.06
 
Change in Vesting Schedule
21
       
ARTICLE 9 LOANS TO MEMBERS
22
   
9.01
 
General
22
9.02
 
Eligibility for Loan
22
9.03
 
Minimum and Maximum Loan Amount
23
9.04
 
Loan Terms
23
9.05
 
Collateral
24
9.06
 
Treatment of Loan Payments
24
9.07
 
Default
24
9.08
 
Termination of Employment
25
       
ARTICLE 10 DISTRIBUTIONS  PRIOR TO TERMINATION OF EMPLOYMENT
26
   
10.01
 
Withdrawals of Voluntary Contributions
26
10.02
 
General Rules Applying to Withdrawals of Voluntary Contributions
26
10.03
 
Distributions after Attaining Age 70-1/2
26
       
ARTICLE 11 DISTRIBUTIONS AFTER TERMINATION OF EMPLOYMENT
27
   
11.01
 
Termination of Employment Prior to Normal Retirement Age
27
11.02
 
Termination of Employment At or After Normal Retirement Age
28
11.03
 
Death
28
11.04
 
Form of Payment
28
11.05
 
Direct Transfer of Eligible Rollover Distribution
28
11.06
 
Beneficiary Designation
30
11.07
 
Special Distribution Rules
31
       
ARTICLE 12 ADMINISTRATION
32
   
12.01
 
Plan Administrator
32
12.02
 
Administrative Committee’s Authority and Powers
32
12.03
 
Delegation of Duties and Employment or Agents
33
12.04
 
Expenses
33
12.05
 
Compensation
33
12.06
 
Exercise of Discretion
33
12.07
 
Fiduciary Liability
33
12.08
 
Indemnification by Participating Employers
34
12.09
 
Plan Participation by Fiduciaries
34
12.10
 
Missing Persons
34
12.11
 
Claims Procedure
34
       
ARTICLE 13 AMENDMENT AND TERMINATION OF PLAN
36
   
13.01
 
Amendment
36
13.02
 
Right to Terminate Plan
36


 
iii

--------------------------------------------------------------------------------

 


13.03
 
Consequences of Termination
36
       
ARTICLE 14 PARTICIPATION BY AFFILIATED COMPANIES
37
   
14.01
 
Participation
37
14.02
 
Delegation of Powers and Authority
37
14.03
 
Termination of Participation
37
       
ARTICLE 15 TOP-HEAVY PLAN PROVISIONS
39
   
15.01
 
Applicability
39
15.02
 
Definitions
39
15.03
 
Vesting Requirement and Schedule
42
15.04
 
Minimum Contribution
42
15.05
 
Compensation Limitation
43
       
ARTICLE 16 GENERAL PROVISIONS
44
   
16.01
 
Trust Fund Sole Source of Payments for Plan
44
16.02
 
Exclusive Benefit
44
16.03
 
Non-Alienation
44
16.04
 
Qualified Domestic Relations Order
44
16.05
 
Employment Rights
45
16.06
 
Return of Contributions
45
16.07
 
Merger, Consolidation or Transfer
45
16.08
 
Applicable Law
45
16.09
 
Rules of Construction
45
16.10
 
Provisions Inconsistent with Qualified Status
46
       
ARTICLE 17
47
   
17.01
 
General Rules
47
17.02
 
Time and Manner of Distribution
47
17.03
 
Required Minimum Distributions During Member’s Lifetime
48
17.04
 
Required Minimum Distributions After Member’s Death
49
17.05
 
Definitions for Purposes of this Article
50
17.06
 
2009 Required Minimum Distributions
51


 
iv

--------------------------------------------------------------------------------

 

VALUE LINE, INC.
PROFIT SHARING AND SAVINGS PLAN
 
PURPOSE
 
The purpose of the Value Line, Inc. Profit Sharing and Savings Plan (the “Plan”)
is to provide eligible employees of Value Line, Inc. (the “Company”), Arnold
Bernhard & Co., Inc., Value Line Publishing, Inc., Value Line Securities, Inc.,
Compupower Corporation, Value Line Distribution Center, Inc., Vanderbilt
Advertising Agency, Inc. and any Affiliated Company which adopts the Plan on
behalf of its employees with retirement income through a program of employer
contributions and employee voluntary after-tax contributions.
 
The Plan is intended to (1) qualify as a profit-sharing plan for purposes of
Sections 401(a), 402, 412, and 417 of the Internal Revenue Code of 1996, as
amended (the “Code”), and (2) comply with the requirements of the Employee
Retirement Income Security Act of 1974, as amended.
 
The Plan (formerly known as the Arnold Bernhard & Co., Inc. Profit Sharing and
Savings Plan) was originally adopted by Arnold Bernhard & Co., Inc, effective
May 1, 1951.
 
The Plan was amended and restated effective May 1, 1976; amended effective May
1, 1978; amended and restated effective May 1, 1982, May 1, 1983, May 1, 1984,
May 1, 1985, May 1, 1989. and May 1, 2002
 
The Internal Revenue Service issued a favorable determination letter dated
December 16, 2002 with respect to the Plan as amended and restated effective May
1, 2002.
 
The Plan is hereby amended and restated in its entirety, effective as of May 1,
2008 (subject to other effective dates for certain provisions, as specified
herein), to incorporate modifications required by applicable legislative and
regulatory changes, including but not limited to the Economic Growth and Tax
Relief and Reconciliation Act of 2001, the Pension Protection Act of 2006,
Heroes Earnings Assistance and Relief Tax Act of 2008, and the Worker, Retiree
and Employer Recovery Act of 2008, provided, however, that the provisions in the
Plan which set forth a different effective date shall be effective as of such
different effective date.  The rights and benefits of any Member who retired,
died or otherwise terminated employment prior to May 1, 2008 shall be determined
under the provisions of the Plan in effect at the time of the retirement, death
or termination of employment, except as otherwise required by law or as
otherwise provided in this Plan.

 
1

--------------------------------------------------------------------------------

 

ARTICLE 1

DEFINITIONS
 
Wherever used herein, the following terms shall have the following meanings:
 
1.01        “Account” means the entire interest of a Member in the Trust Fund
and shall include the following subaccounts:
 
 
(a)
“Employer Contribution Account” means that portion of the Member’s Account
attributable to the Employer Contributions made on the Member’s behalf by a
Participating Employer and the earnings and losses thereon.

 
 
(b)
“Voluntary Contribution Account” means that portion of the Member’s Account
attributable to a Member’s Voluntary Contributions, if any, and the earnings and
losses thereon.

 
1.02        “Administrative Committee” means the committee appointed from time
to time by the Board of Directors to administer the Plan in accordance with
Article 12.
 
1.03        “Affiliated Company” means any corporation which is a member of a
controlled group of corporations (as defined in Section 414(b) of the Code)
which includes the Company; any trade or business (whether or not incorporated)
which is under common control (as defined in Section 414(c) of the Code) with
the Company; any organization (whether or not incorporated) which is a member of
an affiliated service group (as defined in Section 414(m) of the Code) which
includes the Company; and any other entity required to be aggregated with the
Company pursuant to regulations under Section 414(o) of the Code.
 
1.04        “Beneficiary” means any person entitled to receive payment of a
Member’s Account pursuant to Section 11.08 as a result of the death of the
Member.
 
1.05        “Benefit Commencement Date” means the first day of the first period
for which a Member’s Account is payable in the form of an annuity.
 
1.06
“Board of Directors” means the Board of Directors of Value Line, Inc.

 
1.07
“Code” means the Internal Revenue Code of 1986, as amended.

 
1.08        “Company” means Value Line, Inc. and any of its successors and
assigns that elect to continue the Plan.
 
1.09        “Compensation” means for any Plan Year a Member’s wages as defined
in Section 3401(a) of the Code (for purposes of income tax withholding)
determined without regard to any rules that limit remuneration included in wages
based on the nature or location of the employment or the services performed,
subject to the following inclusions and exclusions:
 
 
(a)
excluding bonuses;


 
2

--------------------------------------------------------------------------------

 

 
(b)
excluding (even if includible in gross income) reimbursements or other expense
allowances, fringe benefits (cash or noncash), moving expenses, deferred
compensation, and welfare benefits; and

 
 
(c)
excluding commissions earned in excess of draw, provided, however, that such
commissions in excess of draw will be included (i) in the case of a Member whose
total of salary plus draw (excluding bonuses) is less than $60,000 but (ii) only
to the extent that the total of a Member’s salary, draw and such commissions in
excess of draw do not exceed $60,000.

 
The maximum amount of Compensation that may be taken into account in any Plan
Year shall not exceed the dollar limitation contained in Section 401(a)(17) of
the Code in effect as of the beginning of the Plan Year.
 
1.10        “Eligible Employee” means any Employee employed by a Participating
Employer, but excluding
 
 
(a)
any Employee who is covered by a collective bargaining agreement to which a
Participating Employer is a party, and which agreement does not provide for
participation in the Plan; and

 
 
(b)
any Employee who is a nonresident alien and who does not receive any United
States source income from the Company or any Affiliated Company.

 
1.11        “Employee” means any individual who is a “common-law employee” of
the Company or an Affiliated Company.  “Employee” does not include any
individual who is (i) classified by a Participating Employer as an independent
contractor; (ii) being paid by or thorough an employee leasing company or other
third party agency; or (iii) classified by the Participating Employer as a
leased employee; during the period the individual is so paid or classified, even
if such individual is later reclassified as a common law employee of the
Participating Employer during all or any part of such period pursuant to
applicable law or otherwise.
 
1.12        “Employer Contribution” means the contribution made by a
Participating Employer on behalf of Members as described in Section 4.01.
 
1.13
“Entry Date” means each April 30 and October 31.

 
1.14        “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
 
1.15        “Investment Fund” means one or more of the investment vehicles made
available to Members for investment of their Accounts pursuant to Article 7.
 
1.16        “Member” means any Eligible Employee or former Eligible Employee who
has met the participation requirements set forth in Article 3.
 
1.17
“Normal Retirement Age” means

 
 
(a)
with respect to Employees hired prior to May 1, 1995, age 65; and


 
3

--------------------------------------------------------------------------------

 

 
(b)
with respect to Employees hired on or after May 1, 1995, the later of age 65 or
the completion of 5 Years of Service.

 
1.18        “Participating Employer” means the Company, Arnold Bernhard & Co.,
Inc., Value Line Publishing, Inc., EULAV Securities, Inc. (formerly Value Line
Securities, Inc.), EULAV Asset Management, LLC, Compupower Corporation, Value
Line Distribution Center, Inc., Vanderbilt Advertising Agency, Inc. or any
Affiliated Company which is designated as a Participating Employer by the
Administrative Committee, and which has adopted the Plan by proper corporate
action.
 
1.19        “Plan” means the Value Line, Inc. Profit Sharing and Savings Plan.
 
1.20
“Plan Year” means the 12-consecutive month period beginning each May 1.

 
1.21        “Total Disability” means a Member’s total and permanent disability
as determined for purposes of entitlement to Social Security disability
benefits.
 
1.22        “Trust Agreement” means the agreement between the Company and the
Trustee under which the assets are held, administered and managed.
 
1.23        “Trust Fund” means all assets under the Plan held by the Trustee.
 
1.24        “Trustee” means any person, bank, or such other trustee or trustees
under the Trust Agreement as may be appointed by the Company to hold, invest and
disburse the funds of the Plan.
 
1.25        “Valuation Date” means each business day of the Plan Year.
 
1.26        “Voluntary Contribution” means the voluntary after-tax contribution
made to the Plan by a Member pursuant to Section 4.02.

 
4

--------------------------------------------------------------------------------

 

ARTICLE 2

DEFINITIONS AND RULES FOR DETERMINING SERVICE
 
2.01        “Approved Absence” means an Employee’s approved leave of absence
from employment with the Company or an Affiliated Company because of military
service, illness, disability, pregnancy, educational pursuits, service as a
juror, or temporary employment with a government agency, or other leave of
absence approved by the Company or Affiliated Company.  An Approved Absence also
includes any leave of absence in accordance with the requirements of the Family
and Medical Leave Act of 1993.  The Company or Affiliated Company shall
determine the first and last days of any Approved Absence.
 
2.02        “Break in Service” means a Plan Year during which an Employee fails
to complete more than 501 Hours of Service with the Company or an Affiliated
Company.  Solely for purposes of determining whether an Employee has a Break in
Service, Hours of Service (up to 501) shall be recognized during an Approved
Absence or a Maternity or Paternity Leave of Absence.  During such absence, (i)
the Employee shall be credited with the Hours of Service which would have been
credited but for the absence, or, if such hours cannot be determined, with eight
hours per day and (ii) such Hours of Service will be credited in the Plan Year
in which the absence begins if necessary to prevent a Break in Service or, if
not necessary, in the next following Plan Year.
 
2.03        “Eligibility Computation Period” means (a) the 12-consecutive month
period beginning on an Employee’s Employment Commencement Date, or (b) in the
case of an Employee who fails to complete 1,000 or more Hours of Service during
his first Eligibility Computation Period, any Plan Year commencing after the
Employee’s Employment Commencement Date.
 
2.04        “Employment Commencement Date” means the first day on which an
Employee performs an Hour of Service for the Company or an Affiliated Company.
 
2.05
“Hours of Service” means the following:

 
 
(a)
Each hour for which an Employee is directly or indirectly paid, or entitled to
payment, for the performance of duties for the Company or an Affiliated
Company.  Each such hour shall be credited to the Employee for the computation
period or periods in which the duties are performed.

 
 
(b)
Each hour for which an Employee is directly or indirectly paid, or entitled to
payment, by the Company or an Affiliated Company on account of a period of time
during which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, disability,
layoff, jury duty, government-required military duty, or leave of absence.  Each
such hour shall be credited to the Employee for the computation period or
periods in which such period occurs, subject to the following rules:


 
5

--------------------------------------------------------------------------------

 

 
(i)
No more than 501 Hours of Service shall be credited under this paragraph (b) to
an Employee on account of any single continuous period during which the Employee
performs no duties (whether or not such period occurs in a single computation
period), and

 
 
(ii)
Hours of Service will not be credited under this paragraph (b) for which payment
by the Company or an Affiliated Company is made or due under a plan maintained
solely for the purpose of complying with applicable workers’ compensation,
unemployment compensation, or disability insurance laws or where payment solely
reimburses the Employee for medical or medically related expenses incurred by
the Employee.

 
 
(c)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Company or an Affiliated Company.  The same Hours of
Service shall not be credited both under paragraph (a) or paragraph (b), as the
case may be, and under this paragraph (c).  These hours shall be credited to the
Employee for the computation period or periods to which the award or agreement
pertains rather than the computation period in which the award, agreement, or
payment is made.

 
Hours of Service to be credited to an individual under this Section 2.05 will be
calculated and credited pursuant to Section 2530.200b-2 of the Department of
Labor Regulations which is incorporated herein by reference.
 
2.06        “Maternity or Paternity Leave of Absence” means an absence from work
by reason of the Employee’s pregnancy, birth of a child of the Employee,
placement of a child with the Employee in connection with adoption, or any
absence for purposes of caring for such a child for a period immediately
following such birth or placement.
 
2.07        “Month of Service” means a calendar month during which an Employee
completes at least 83 Hours of Service.
 
2.08
“Vesting Computation Period” means a Plan Year.

 
2.09        “Year of Service” means a Vesting Computation Period or, with
respect to Article 3, an Eligibility Computation Period during which an Employee
completes —
 
 
(a)
at least 1,000 Hours of Service with the Company or an Affiliated Company; or

 
 
(b)
3 Months of Service during the period February 1 through April 30; provided,
however, that an Employee shall be credited with a Year of Service pursuant to
this paragraph (b) only with respect to his first year of employment. 
Notwithstanding the foregoing, this paragraph (b) shall not apply to any
Employee whose Employment Commencement Date occurs on or after May 1, 1995.

 
2.10
Rules for Crediting Service After a Break in Service.

 
If a Member is reemployed by the Company or an Affiliated Company after a Break
in Service, the following special rules shall apply in determining his Years of
Service:

 
6

--------------------------------------------------------------------------------

 

 
(a)
In the case of a Member who is reemployed before the occurrence of 5 consecutive
Breaks in Service —

 
 
(i)
Years of Service completed prior to such break will not be taken into account
unless and until the Member has completed a Year of Service following his
reemployment; and

 
 
(ii)
subject to Section 8.04, both pre-break and post-break Years of Service will
count in vesting his pre-break and post-break account balances.

 
 
(b)
In the case of a Member who is reemployed after the occurrence of 5 or more
consecutive Breaks in Service (or he is reemployed prior to such occurrence but
does not make the repayment provided for in Section 8.04) —

 
 
(i)
separate Employer Contribution Accounts will be maintained to reflect the
Member’s pre-break and post-break account balances; and

 
 
(ii)
all Years of Service after such Breaks in Service will be disregarded for the
purposes of vesting in the pre-break account balance, but both pre-break and
post-break Years of Service will count for purposes of vesting the account
balance that accrues after such break.

 
2.11
Military Service

 
Notwithstanding any provision of this Plan to the contrary, effective as of
December 12, 1994, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Internal Revenue Code.   In the case of a Member who dies on or after
January 1, 2007 while performing qualified military service (as such term is
defined in Code Section 414(u)), the survivors of the Member shall be entitled
to any additional benefits (other than benefit accruals relating to the period
of qualified military service) that would have been provided under the Plan had
the Member resumed employment with a Participating Employer, and then terminated
employment with the Participating Employer on account of death.

 
7

--------------------------------------------------------------------------------

 

ARTICLE 3

PARTICIPATION
 
3.01
Eligibility to Participate.

 
Each Eligible Employee who is employed by a Participating Employer shall be
eligible to participate in the Plan if he is credited with a Year of Service
during an Eligibility Computation Period.
 
3.02
Commencement of Participation.

 
Each Eligible Employee who meets the requirement of Section 3.01 shall become a
Member in the Plan commencing as of the first Entry Date coinciding with or next
following his completion of such requirements.
 
3.03
Break in Service Before Participation.

 
If an Eligible Employee incurs a Break in Service before he becomes eligible to
participate in the Plan and he later is reemployed, he shall be treated as a new
Employee at the time of his reemployment for purposes of the participation
requirements.
 
3.04
Break in Service After Participation.

 
If an Eligible Employee incurs a Break in Service after he becomes a Member and
he later is reemployed, he shall again become a Member in the Plan commencing on
the first day on which the Eligible Employee again performs an Hour of Service
for the Company or Participating Employer.
 
3.05
Cessation of Participation.

 
An individual will cease to be eligible to participate in the Plan with respect
to Employer Contributions and Voluntary Contributions as of the date (a) he
ceases to be an Eligible Employee or (b) of his termination of employment. 
After such date, he shall continue to be a Member only with respect to the
allocation of earnings, losses and expenses made in accordance with Article 6
until the balance credited to his Account is distributed.

 
8

--------------------------------------------------------------------------------

 

ARTICLE 4

CONTRIBUTIONS
 
4.01
Employer Contributions.

 
 
(a)
For each Plan Year, a Participating Employer may make Employer Contributions to
the Trust Fund in such amount as may be determined by the Administrative
Committee in its sole discretion.

 
 
(b)
Employer Contributions made for any Plan Year shall be allocated to the Employer
Contribution Account on behalf of each Member who:  (i) is actively employed by
a Participating Employer on the last day of the Plan Year and (ii) has been
credited with at least 1,000 Hours of Service during the Plan Year. 
Notwithstanding the foregoing requirements, Employer Contributions also shall be
allocated on behalf of Members whose employment was terminated during the Plan
Year after attaining age 65 or whose employment was terminated by reason of
death or Total Disability.

 
 
(c)
The amount of the Employer Contribution to be allocated to each eligible
Member’s Account for a Plan Year shall be equal to the ratio that such Member’s
Compensation for the Plan Year bears to the Compensation for all Members
eligible for an allocation of Employer Contributions for the Plan Year.

 
 
(d)
Employer Contributions made on behalf of any Member shall be subject to the
limitations set forth in Article 5.

 
 
(e)
Employer Contributions shall be paid by a Participating Employer in cash or
other property to the Trust Fund not later than the due date (including
extensions) prescribed by law for filing the Participating Employer’s federal
income tax return for the Participating Employer’s taxable year for which the
Employer Contributions are claimed as an income tax deduction.

 
4.02
Voluntary Contributions.

 
 
(a)
A Member may make voluntary non-deductible contributions to the Plan by payroll
deduction, lump sum cash payment, or both.  In no event shall a Member’s
Voluntary Contributions for any Plan Year exceed 10% (effective for Plan Years
beginning on or after May 1, 2010, 15%) of his Compensation for such Plan Year.

 
 
(b)
A Member’s election to make Voluntary Contributions, or to change or suspend
such Contributions, shall be made in the form, manner, and in accordance with
the notice requirements, prescribed by the Administrative Committee.


 
9

--------------------------------------------------------------------------------

 

 
(c)
Voluntary Contributions shall be transferred by a Participating Employer to the
Trust Fund on the earliest date on which such contributions can reasonably be
segregated from the Participating Employer’s general assets, but in no event
later than the 15th business day of the month following the month in which (i)
in the case of amounts that a Member pays to the Participating Employer, the
contributions are received by the Participating Employer; or (ii) in the case of
amounts withheld by the Participating Employer from the Member’s wages, the 15th
business day of the month following the month in which such amounts would
otherwise have been payable to the Member in cash, subject to any extension
period permitted by ERISA, the Code or the regulations promulgated thereunder.

 
 
(d)
Voluntary Contributions shall be subject to the limitations set forth in Article
5.  The Administrative Committee may reject, amend or revoke the election of any
Member at any time if the Administrative Committee determines that such change
or revocation is necessary to insure that the limitations of Article 5 are not
exceeded.

 
 
(e)
Effective May 1, 1995, the Plan does not permit amounts to be rolled over into
the Plan from other eligible retirement plans.


 
10

--------------------------------------------------------------------------------

 

ARTICLE 5

LIMITATIONS ON CONTRIBUTIONS
 
5.01
Definitions.

 
The following definitions shall apply for purposes of this Article 5:
 
 
(a)
“Annual Addition” means the sum of the following amounts allocated to a Member’s
Account during the Limitation Year:

 
 
(i)
employer contributions,

 
 
(ii)
employee contributions,

 
 
(iii)
forfeitures, and

 
 
(iv)
amounts described in Sections 415(1)(1) and 419(A)(d)(2) of the Code.

 
The amount of a Member’s Annual Additions shall be determined without regard to
the limitations set forth in Section 5.02.
 
 
(b)
“415 Compensation” means wages as defined in Section 3401(a) of the Code and all
other payments of compensation to an employee by his employer (in the course of
the employer’s trade or business) for which the employer is required to furnish
the employee a written statement under Sections 6041(d), 6051(a)(3), 6052 of the
Code.  “415 Compensation” shall include any elective deferral (as defined under
Section 402(g)(3) of the Code), any amount that is contributed or deferred by
the Participating Employer at the election of the Employee and is not includible
in the gross income of the Employee by reason of Section 125 or 457 of the Code,
and elective amounts that are not includible in the gross income of the Employee
by reason of Section 132(f)(4) of the Code.

 
In addition, for purposes of applying the limitation of Code Section 415,
compensation shall exclude any amount paid after the Member’s severance from
employment with a Participating Employer, unless the amount is paid by the later
of: (i) 2 1⁄2 months after the Member’s severance from employment or (ii) the
end of the year that includes the date of the Member’s severance from employment
and such amount is (x) regular compensation for services, including overtime,
commissions, bonuses or similar payments that would have been paid to the Member
if he had continued in employment with the Participating Employer, or (y)
payment for unused accrued bona fide sick, vacation, or other leave, that the
Member would have been able to use if employment with the Participating Employer
had continued, or (z) nonqualified deferred compensation that would have been
paid to the Member at the same time if he had remained in employment with the
Participating Employer and that is includible in the Member’s gross income. 
Notwithstanding the foregoing, the preceding sentence shall not apply to
payments to an individual who does not currently perform services for a
Participating Employer by reason of qualified military service (as defined in
section 414(u) of the Code), to the extent those payments do not exceed the
amount the individual would have received had he continued t

 
11

--------------------------------------------------------------------------------

 


The maximum amount of 415 Compensation that may be taken into account in any
Plan Year shall not exceed the dollar limitation contained in Section 401(a)(17)
of the Code in effect as of the beginning of the Plan Year.
 
 
(c)
“Highly Compensated Employee” means, subject to Section 414(q) of the Code, any
employee of the Company or an Affiliated Company who:  (i) at any time during
the Plan Year or the preceding Plan Year was a five percent owner (as defined in
Code Section 416(i)(l)); or (ii) for the preceding Plan Year received 415
Compensation from the Company and any Affiliates in excess of $100,000 (or such
higher adjusted amount prescribed by the Secretary of the Treasury).

 
 
(d)
“Limitation Year” means the Plan Year.

 
 
(e)
“Non-highly Compensated Employee” means an Employee who is not a Highly
Compensated Employee.

 
5.02
Limitations on Voluntary Contributions Applicable to Highly Compensated
Employees.

 
 
(a)
The Actual Contribution Percentage for Members who are Highly Compensated
Employees for a Plan Year shall not exceed the greater of:

 
 
(i)
the Actual Contribution Percentage of the Members who are Non-highly Compensated
Employees for that Plan Year multiplied by 1.25; or

 
 
(ii)
the Actual Contribution Percentage for Members who are Non-highly Compensated
Employees for that Plan Year multiplied by 2.0, provided that the Actual
Contribution Percentage for Members who are Highly Compensated Employees does
not exceed the Actual Contribution Percentage for Members who are Non-highly
Compensated Employees by more than 2 percentage points.

 
 
(b)
“Actual Contribution Percentage” means, for a specified group of Members for a
Plan Year, the average of the ratios (calculated separately for each Member in
such group) of (i) the amount of Voluntary Contributions actually paid over to
the trust on behalf of such Member for the Plan Year to (ii) the Member’s 415
Compensation for such Plan Year (whether or not the Employee was a Member for
the entire Plan Year).


 
12

--------------------------------------------------------------------------------

 

 
(c)
In the event that this Plan satisfies the requirements of Section 410(b) of the
Code only if aggregated with one or more other plans, or if one or more other
plans satisfies the requirements of Section 410(b) of the Code only if
aggregated with this Plan, then this Section 5.02 shall be applied by
determining the Actual Contribution Percentage of Members as if all plans were a
single Plan.  For the purposes of this Section 5.02, the Actual Contribution
Percentage for any Member who is a Highly Compensated Employee for the Plan Year
and who is eligible to make employee contributions, or receives matching
contributions, qualified nonelective contributions or elective deferrals (as
such terms are defined in Section 401(m) of the Code) allocated to his account
under two or more plans described in Section 401(a) of the Code or arrangements
described under Section 401(k) of the Code that are maintained by the Company or
an Affiliated Company shall be determined as if all such contributions were made
under a single Plan.

 
 
(d)
The determining and treatment of the Actual Contribution Percentage shall be
made in accordance with Section 401(m) of the Code, Section 1.401(m)-1 of the
Treasury Regulations, and shall satisfy such other requirements as may be
prescribed by the Secretary of the Treasury.

 
5.03
Correction of Excess Voluntary Contribution.

 
In the event that the limitations set forth in Section 5.02 are exceeded for any
Plan Year, excess Voluntary Contributions with respect to a Plan Year, plus any
income or minus any loss allocable thereto, shall be distributed to Members on
whose behalf such excess contributions were made.  The amount of a Member’s
excess Voluntary Contributions shall be determined in accordance with Section
401(m)(6) of the Code and the regulations thereunder.  Such distribution shall
be made no later than the last day of the following Plan Year.
 
Excess Voluntary Contributions shall be adjusted for any net earnings up to the
last day of the Plan Year in which the excess Voluntary Contributions were made
and, effective for corrective distributions of excess Voluntary Contributions
made on or after January 1, 2007 and prior to January 1, 2009, net earnings
attributable to the period between the end of the Plan Year and the date of
distribution, in accordance with applicable Treasury Regulations.  Net earnings
allocable to excess Voluntary Contributions is the net earnings allocable to the
Member’s Voluntary Contribution Account for the taxable year multiplied by a
fraction, the numerator of which is such Member’s excess Voluntary Contributions
for the year and the denominator of which is the total of the Member’s Voluntary
Contribution Account balance without regard to any income or loss occurring
during such taxable year.
 
5.04
Limitations on Contributions Applicable to All Members.

 
 
(a)
In no event shall the Annual Addition to a Member’s Account for any Limitation
Year exceed the lesser of:

 
 
(i)
$40,000 (as adjusted for increases in the cost-of-living under section 415(d) of
the Code), or

 
 
(ii)
100% of the Member’s 415 Compensation for the Limitation Year.


 
13

--------------------------------------------------------------------------------

 

 
(b)
If a Member also is covered under another defined contribution plan, a welfare
benefit fund (as defined in Section 419(e) of the Code), or an individual
medical account (as defined in Section 415(1)(2) of the Code), maintained by an
Employer, then the Annual Addition which may be credited to a Member’s Account
under paragraph (a) above for any Limitation Year shall be reduced by the Annual
Additions credited to the Member’s account under such other plans and welfare
benefit funds for the same limitation year.

 
 
(c)
Solely for purposes of this Section 5.04, the term “Employer” means any
corporation which is a member of a controlled group of corporations (as defined
in Section 414(b) of the Code as modified by Section 415(h)) which includes the
Company; any trade or business (whether or not incorporated) which is under
common control (as defined in Section 414(c) of the Code as modified by
Section 414(h)) with the Company; any organization (whether or not incorporated)
which is a member of an affiliated service group (as defined in Section 414(m)
of the Code) which includes the Company; and any other entity required to be
aggregated with the Company pursuant to regulations under Section 414(o) of the
Code.

 
 
(d)
The dollar and percentage limitations set forth in this Section 5.04 shall be
adjusted for the cost of living pursuant to Section 415(d) of the Code.

 
5.05
Reduction of Excess Annual Additions.

 
In the event that the Annual Addition credited to a Member’s Account exceeds the
limitations contained in Section 5.04 of the Plan in any Limitation Year, then,
for Limitation Years beginning prior to July 1, 2007, such excess Annual
Addition shall be reduced as follows:
 
 
(a)
First, the amount of his Voluntary Contributions shall be reduced to the extent
that such reduction results in a reduction of the amount by which a Member’s
Annual Addition exceeds such limitations.

 
 
(b)
Second, the amount of his Employer Contributions shall be reduced to the extent
that such reduction results in a reduction of the amount by which a Member’s
Annual Addition exceeds such limitations.

 
Any reduction of Employer Contributions shall be held unallocated in a suspense
account and applied to reduce employer contributions in succeeding Plan Years in
accordance with Section 8.05.
 
Notwithstanding anything contained herein or in the Trust Agreement to the
contrary, if the Plan is terminated while there remains a balance in any
suspense account, such amounts shall be paid to the Participating Employer which
contributed said amounts.
 
Notwithstanding anything else in the Plan to the contrary, allocations of Annual
Additions shall be limited and reduction in excess Annual Additions shall be
made in accordance with Section 415 of the Code which is hereby incorporated by
reference into the Plan and shall control in the event of any inconsistency with
any other terms of this Plan.  Effective for Limitation Years beginning on or
after July 1, 2007, should there any excess Annual Additions to a Member’s
Account, such excess Annual Additions shall be corrected to the extent permitted
by rules set forth in Internal Revenue Service revenue rulings, notices, or
other guidance published in the Internal Revenue Bulletin.

 
14

--------------------------------------------------------------------------------

 
 
5.06
Deduction Limitation Applicable to Employer Contributions.

 
In no event shall the amount of Employer Contributions for any Plan Year exceed
the amount deductible with respect to such Plan Year under Section 404 of the
Code.  In the event such Employer Contributions exceed such amount, they shall
be returned to the Participating Employer in accordance with Section 16.06
hereof.

 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 6

MEMBERS ACCOUNTS
 
6.01
Separate Accounts.

 
An Account in the Trust Fund shall be established and maintained for each
Member.  The records of each such Account shall reflect the manner in which each
Account is invested and the value of such investments, any withdrawals by or
distributions to the Member or other persons, any charges or credits made to
such Account, and such other information as the Administrative Committee or the
Trustee may deem appropriate.
 
6.02
Contributions to Account.

 
All contributions made by a Participating Employer on behalf of a Member or made
by a Member on his own behalf, shall be paid to the Trustee and shall be
allocated to the Member’s Account in accordance with the provisions of this
Plan.
 
6.03
Valuation of Accounts.

 
The value of each Member’s Account shall be determined as of each Valuation
Date, at which time the Administrative Committee shall adjust the balance of
each Members’ Account to reflect any of the following which have occurred since
the last Valuation Date:
 
 
(a)
contributions, withdrawals, distributions and other charges or credits
attributable to the Member’s Account;

 
 
(b)
the net earnings, gains, losses and expenses and any appreciation or
depreciation in market value of the Investment Funds selected by the Member for
investment of his Account; and

 
 
(c)
with respect to any amounts credited to the Member’s Account which are not
invested in any of the Investment Funds, the net increase or decrease, as the
case may be, in the value of the portion of the Trust Fund not invested in any
of the Investment Funds due to investment earnings, gains or losses and any
expenses of such portion of the Trust Fund, which adjustment shall be made in
the same proportion that the balance in the Member’s Account not invested in any
of the Investment Funds as of the last Valuation Date (reduced by any
withdrawals, distributions or transfers from such Account since the last
Valuation Date and by the principal amount of all outstanding loans to such
Member) bore to the total balance of all Members’ Accounts not invested in any
of the Investment Funds (as so reduced) as of such last Valuation Date.

 
6.04
Segregated Accounts.

 
The Administrative Committee may direct the Trustee to establish a segregated
account and to transfer to such segregated account the balance of the Account of
any Member who pursuant to Article 11 has elected to defer distribution or to
receive distribution in installments.  The Trustee shall invest such segregated
accounts in such Investment Fund(s) or other investment vehicles as may be
selected by the Administrative Committee.

 
16

--------------------------------------------------------------------------------

 

ARTICLE 7

TRUST FUND AND INVESTMENT OF ACCOUNTS
 
7.01
Trust Fund and Trustee.

 
The Administrative Committee may enter into a Trust Agreement or Agreements with
a Trustee or Trustees to establish a Trust Fund under the Plan.  Any Trust
Agreement is designated as, and shall constitute, a part of this Plan and all
rights which may accrue to any person under the Plan shall be subject to the
terms and conditions of such Trust Agreement.  The Administrative Committee may
modify the Trust Agreement from time to time to accomplish the purposes of the
Plan.
 
7.02
Investment Funds.

 
 
(a)
The Administrative Committee shall select such investment vehicles as it
determines appropriate to meet the requirements of Section 404(c) of ERISA and
the regulations thereunder relating to the investment of Members’ Accounts at
the direction of the Members.  Such investment vehicles may include mutual funds
from the Value Line family of funds.  The Administrative Committee may select
such additional investment vehicles as it determines appropriate for the
investment of Members’ Accounts.

 
 
(b)
The Administrative Committee may prescribe such rules and restrictions on the
investment of Members’ Accounts in any such investment vehicle as it deems
appropriate.

 
 
(c)
In the event that the fees of any investment manager or investment advisor are
attributable to a particular investment vehicle, the Administrative Committee
may, in its discretion, determine how such expenses shall be allocated among
Members’ Accounts.

 
7.03
Investment Direction.

 
 
(a)
The Administrative Committee, or its designees, shall provide Members with such
information and materials with respect to the Investment Funds as may be
required by Section 404(c) of ERISA.

 
 
(b)
A Member shall have the right to direct the Administrative Committee to invest
his Account in any of the Investment Funds designated for participant investment
in accordance with Section 7.02 of the Plan.  A Member’s investment direction
(or any change in his investment direction) shall be made in the manner and in
such form as the Administrative Committee shall direct.

 
 
(c)
A Member’s investment election (or any change in his investment election) shall
be made in increments of 1 percent.

 
 
17

--------------------------------------------------------------------------------

 

 
(d)
A Member’s investment election shall remain in effect until the Member properly
files a change of election with the Administrative Committee.

 
 
(e)
In the event that any Member shall not have directed the investment of all or a
portion of the balance in his account at any time, the Member shall be deemed to
have directed that such balance be invested in such default Investment Fund as
selected by the Administrative Committee, and such assets shall remain in such
Investment Fund until such time as the Member directs otherwise.

 
 
(f)
A Member may change his investment election with respect to existing
investments, new contributions, or both, effective as of any business day.  Such
change must be made in writing or in accordance with such other methods as may
be established by the Administrative Committee in accordance with the
requirements of Section 404(c) of ERISA and shall be effective as soon as
administratively practicable following the election.

 
 
18

--------------------------------------------------------------------------------

 

ARTICLE 8

VESTING AND FORFEITURE
 
8.01
Voluntary Contribution Account.

 
A Member’s interest in his Voluntary Contribution Account shall be fully vested
and nonforfeitable at all times.
 
8.02
Employer Contribution Account.

 
 
(a)
Upon a Member’s Total Disability, death, or attainment of his Normal Retirement
Age while an Employee, his interest in his Employer Contribution Account shall
be fully vested and nonforfeitable.

 
(b)
 
 
(i)
If a Member who has not performed one Hour of Service after April 30, 2007
terminates employment before attaining his Normal Retirement Age for any reason
other than Total Disability or death, his vested interest in his Employer
Contribution Account shall be determined in accordance with the following
schedule:

 
Completed Years of Service
         
Vested Interest
         
Less than 3
    0 %
3
    20 %
4
    40 %
5
    60 %
6
    80 %
7 or more
    100 %



 
 
(ii)
If a Member who has performed at least one Hour of Service after April 30, 2007
terminates employment before attaining his Normal Retirement Age for any reason
other than Total Disability or death, his vested interest in his Employer
Contribution Account shall be determined in accordance with the following
schedule:

 
Completed Years of Service
         
Vested Interest
         
Less than 2
    0 %
2
    20 %
3
    40 %
4
    60 %
5
    80 %
6 or more
    100 %


 
19

--------------------------------------------------------------------------------

 
 
8.03
Forfeiture.

 
If an Employee terminates employment and receives (or is deemed to receive) a
distribution of his entire vested Account balance, then the nonvested portion of
his Employer Contribution Account will be treated as a forfeiture.  For purposes
of this Section 8.03, if the value of a Member’s vested Account balance is zero,
then such Member shall be deemed to have received a distribution of his entire
vested Account balance as of the date of his termination of employment.
 
If an Employee terminates employment and does not receive a distribution of his
entire vested Account balance, then the nonvested portion of his Employer
Contribution Account will be treated as a forfeiture after he incurs five
consecutive Breaks in Service following the termination of employment.
 
8.04
Restoration of Forfeitures.

 
 
(a)
In the case of a Member who received a distribution of his entire vested Account
balance under the Plan and who is rehired by a Participating Employer in
employment covered under the Plan, then the amount forfeited pursuant to Section
8.03 shall be restored if the Eligible Employee repays the full amount of the
distribution before the earlier of:

 
 
(i)
5 years after the first date on which the Member is subsequently reemployed; or

 
 
(ii)
the date the Member incurs 5 consecutive Breaks in Service following the date of
the distribution.

 
 
(b)
In the case of a Member who is deemed to have received a distribution of his
entire, vested interest under the Plan and who is rehired by a Participating
Employer, then the amount forfeited pursuant to Section 8.03 shall be restored
if the Member again is rehired by the Participating Employer before the date on
which he incurs 5 consecutive Breaks in Service.

 
 
(c)
A Member who is reemployed by an Affiliated Company after the occurrence of 5
consecutive Breaks in Service shall not have any restoration rights with respect
to the previously forfeited balance in his Employer Contribution Account.

 
8.05
Application of Forfeitures.

 
 
(a)
Forfeitures of Employer Contributions shall be used to pay Plan expenses or
reduce the amount of Employer Contributions which are to be made by the
Participating Employer for the following Plan Year.

 
 
(b)
If an amount must be restored to a reemployed Member’s Employer Contribution
Account in accordance with Section 8.04, such restoration shall be made, as
directed by the Administrative Committee, from forfeitures attributable to, or
net income of the Trust which would otherwise be allocated to Members employed
by such Participating Employer, and/or from a contribution made by such
Participating Employer for that purpose.

 
 
20

--------------------------------------------------------------------------------

 

8.06
Change in Vesting Schedule.

 
If the Plan’s vesting schedule is amended, or the Plan is amended in any way
that directly or indirectly affects the calculation of a Member’s vested
interest in his Employer Contribution Account, or if the Plan is deemed amended
by an automatic change to or from the top-heavy vesting schedule, each Member
with at least 3 Years of Service may elect to have his vested interest
calculated under the Plan without regard to such amendment or change.  A
Member’s election under this section must be made during the period beginning
with the date the amendment is adopted or deemed to be made and ending on the
latest of:
 
 
(a)
60 days after the amendment is adopted;

 
 
(b)
60 days after the amendment becomes effective; or

 
 
(c)
60 days after the Member is issued written notice of the amendment by the
Administrative Committee.

 
 
21

--------------------------------------------------------------------------------

 

ARTICLE 9

LOANS TO MEMBERS
 
9.01
General.

 
The Administrative Committee shall prescribe the terms and conditions for making
loans to Members from their Accounts consistent with the provisions of this
Article and the prohibited transaction exemption requirements of the Code and
ERISA and other applicable law.
 
9.02
Eligibility for Loan.

 
A Member who meets the following requirements shall be eligible to receive a
loan from the Plan:
 
 
(a)
The Member must be actively employed by a Participating Employer and must have
completed at least 5 Years of Service.

 
 
(b)
The Member must establish to the satisfaction of the Administrative Committee
that a loan is needed to meet an immediate and heavy financial need caused by a
serious illness, accident, or catastrophe incurred by

 
 
(i)
the Member, or

 
 
(ii)
any of the following individuals if the individual received over one-half of
their support from the Member for the entire twelve month-period prior to the
date on which such loan is requested:

 
 
(A)
the Member’s spouse, if living with the Member,

 
 
(B)
the Member’s sons and daughters, both natural and legally adopted,

 
 
(C)
the Member’s parents or grandparents, or

 
 
(D)
the Member’s brothers or sisters, provided that their principal place of
residence prior to the date that the loan is requested is the Member’s
household.

 
Such immediate and heavy financial need also may include the need to pay tuition
and related educational fees for the next 12 months of post-secondary education
for the Member’s children (both natural and legally adopted).  Effective for
Plan Years beginning on or after May 1, 2010, such immediate and heavy financial
need also may include the need (1) to pay tuition and related educational fees
for the next 12 months of post-secondary education for the Member, or the
Member’s spouse, children (both natural and legally adopted), or dependents (as
defined in Section 152 of the Code, without regard to Section 152(b)(1), (b)(2)
or (d)(1)(B)), (2) to pay expenses directly related to the purchase of a
principal residence for the Member (not including mortgage payments), (3) to
make payments necessary to prevent the eviction of the Memberber from the
Member's principal residence or foreclosure of the mortgage on the Member's
principal residence, or (4) to pay for the repair of damage to the Member's
principal residence that would qualify for the casualty deduction under Section
165 of the Code (determined without regard to whether the loss exceeds 10% of
adjusted gross income).

 
22

--------------------------------------------------------------------------------

 

The Member must demonstrate that such need cannot be met by other reasonably
available financial resources of the Member.  The Administrative Committee may
require such assurances and certifications as it may deem necessary to determine
whether the Member has an immediate and heavy financial need.
 
Notwithstanding the preceding, a Member who has an outstanding Plan loan is not
eligible to obtain another Plan loan, except in the case of refinancing the
initial loan, subject to the limitations of Section 72(p) of the Code.
 
9.03
Minimum and Maximum Loan Amount.

 
The minimum amount of any loan shall be $1,000.  In no event shall any loan made
pursuant to this Article 9 be in an amount which would cause the outstanding
aggregate balance of all loans made to the Member under this Plan and all other
qualified plans maintained by the Company or any Affiliated Company to exceed
the lesser of (a) or (b):
 
 
(a)
$50,000 reduced by the excess (if any) of

 
 
(i)
the highest outstanding balance of loans from the Plan to the Member during the
one-year period ending on the day before the date the loan is made, over

 
 
(ii)
the outstanding balance of loans from the Plan to the Member on the date the
loan is made; or

 
 
(b)
50% of the current balance of the vested portion of the Member’s Employer
Contribution Account, determined as of the most recent Valuation Date occurring
prior to the date on which the loan is made.

 
9.04
Loan Terms.

 
Loans shall be made to Members in accordance with the following terms:
 
 
(a)
A loan to a Member shall be made on loan application forms designated by the
Administrative Committee and shall be evidenced by the Member’s recourse
promissory note in the form prescribed by the Administrative Committee.

 
 
(b)
The period for repayment of a loan shall not exceed 5 years.

 
 
(c)
The annual interest rate on loans will be One Percent plus the Prime Lending
Rate stated in the Money Rates section of The Wall Street Journal on the first
business day of the month in which the loan application is approved by the
Administrative Committee.

 
 
23

--------------------------------------------------------------------------------

 

 
(d)
Loan repayments of principal and interest shall be amortized in level payments
payable each payroll period over the term of the loan and, for Employees, shall
be made by payroll deduction; provided, that a Member who is on an approved
leave of absence shall continue to repay the loan through monthly payments of
principal and interest due on the first day of each month.  Loan repayments
shall commence with the first full pay period following the date on which the
loan is received.

 
 
(e)
Partial or full loan prepayments may be made at any time, provided that the
minimum prepayment must be at least $1,000 or, if smaller, the outstanding
balance of the loan.  Partial prepayments will first be credited against accrued
interest and then against outstanding principal on the day the prepayment is
received.

 
9.05
Collateral.

 
Notwithstanding anything to the contrary in Section 16.03, a Member who accepts
a Plan loan shall be deemed to have assigned to the Trustee, as security for the
loan, all of his right, title and interest in the Plan.  The Administrative
Committee may require such additional security for the loan as it deems
necessary or prudent.
 
No more than 60 days prior to the use of the Member’s Account as security for a
Plan loan, the Member must obtain written spousal consent, if applicable, to
such use, which consent acknowledges the effect of the loan and is witnessed by
a plan representative designated by the Administrative Committee or a notary
public.
 
9.06
Treatment of Loan Payments.

 
A loan shall be considered to be an investment of the Trust Fund.  Any payment
to the Plan of interest on a loan to a Member, as well as repayments of loan
principal, shall be credited to the Member’s Account and shall be accounted for
as investment earnings or return of principal, as the case may be, on that
Account.  Members may specify the Investment Fund from which loans shall be
borrowed; provided that repayments will be invested in accordance with the
Member’s current investment selection for new contributions at the time the
repayment is made.
 
9.07
Default.

 
 
(a)
A Member shall be considered to be in default if the Member (i) misses three
consecutive scheduled monthly repayments or (ii) fails to make an installment
payment when due and does not make that installment period by the last day of
the calendar quarter following the calendar quarter in which it was due (or any
shorter grace period established by the Administrative Committee).

 
 
24

--------------------------------------------------------------------------------

 

 
(b)
If a loan is in default and not cured, it shall become immediately due and
payable as of the last day of the month in which it is declared in default.  If
the default is not cured within 30 days, in addition to any other remedies
permitted by law, any outstanding Plan loan balance (including interest accrued
and unpaid thereon) to the Member may be charged against the Member’s Account at
such time as the Member is permitted to obtain a distribution or withdrawal from
his Account under the terms of the Code (without regard to limitations in the
Plan that are narrower than required by the Code and without regard to whether
or not the Member has attained age 59-1/2 or terminated employment, and whether
or not such charge is on account of any financial hardship of the Member).  The
outstanding loan balance shall be treated as repaid to the extent of such
charge.  The amount of any default will be treated as a “deemed distribution”
within the meaning of Section 72(p) of the Code, and shall be treated as a
distribution to the extent of any charge against the Member’s Account.  The Plan
Administrative Committee will have the legal rights and remedies of a creditor
in collecting the remaining amount of any outstanding loan not satisfied by a
charge against the Member’s Account.

 
9.08
Termination of Employment.

 
The unpaid balance of a loan shall immediately become payable in full upon a
Member’s termination of employment.  If a Member’s Account is distributed at the
time of termination, the amount distributed will be reduced by the unpaid loan
balance (including accrued interest) unless the Member repays the loan in full.
 
If a Member delays distribution, the Member must repay the loan in full and must
notify the Administrative Committee in writing that he intends to do so prior to
termination of employment.  If the Member does not repay the loan at such time,
the outstanding loan balance shall be charged against the Member’s Account in
accordance with Section 9.07.
 
 
25

--------------------------------------------------------------------------------

 

ARTICLE 10

DISTRIBUTIONS
PRIOR TO TERMINATION OF EMPLOYMENT
 
10.01
Withdrawals of Voluntary Contributions.

 
A Member may, in the form and manner and at such times as may be prescribed by
the Administrative Committee, direct payment to himself of part or all of the
balance of his Voluntary Contribution Account.
 
10.02
General Rules Applying to Withdrawals of Voluntary Contributions.

 
The following rules shall apply to withdrawals made under this Article 10:
 
 
(a)
In the case of a married Member who became a participant in the Plan prior to
May 1, 1995, no payment shall be made to such Member without the written consent
of the Member’s spouse.  Any written consent required of a Member’s spouse shall
acknowledge the effect of the consent and shall be witnessed by a representative
designated by the Administrative Committee or a notary public.  The consent of a
spouse shall not be required if the Administrative Committee determines that the
spouse cannot be located or that the Code and ERISA otherwise do not require
such consent.

 
 
(b)
Distribution of any withdrawal under this Article shall be made as soon as
practicable following the Administrative Committee’s approval of the application
for the withdrawal.

 
 
(c)
A Member may not make a withdrawal from his Account more often than once in any
Plan Year or at such other times as may be permitted pursuant to uniform rules
prescribed by the Administrative Committee.

 
 
(d)
Any withdrawal made under this Article 10 shall be at least in the amount of
$1,000, or, if smaller, the balance credited to the Member’s Voluntary
Contributions Account.

 
10.03
Distributions after Attaining Age 70-1/2

 
Effective May 1, 2010, any Participant who has attained age 70-1/2 and has not
terminated employment with the Company or an Affiliated Company may, upon
request and subject to the spousal consent requirements of Section 10.02(a),
above, receive a distribution from his or her Employer Contribution Account
equal in amount to the required minimum distribution that would have been
required to be paid to the Participant under Article 17 for the Plan Year in
which the distribution is requested , calculated as if (1) the Participant had
terminated from employment with the Company and all Affiliated Companies, and
(2) the Participant’s Employer Contribution Account was his only Account under
the Plan.  A Participant may only request one distribution per Plan Year under
this Section 10.03.  If distributions under this Section 10.03 are requested
with respect to more than one Plan Year, the requesting Participant must submit
a separate application for distribution for each Plan Year.

 
26

--------------------------------------------------------------------------------

 

ARTICLE 11

DISTRIBUTIONS AFTER TERMINATION OF EMPLOYMENT
 
11.01
Termination of Employment Prior to Normal Retirement Age.

 
In the event a Member’s employment with the Company or an Affiliated Company
terminates before the Member attains his Normal Retirement Age for any reason
other than death, he shall be entitled to receive a distribution of the vested
balance in his Account as of the Valuation Date coincident with or next
following his termination of employment.  Effective for distributions made on or
after January 1, 2002 (for a Member who separated from employment before or
after such date) but prior to March 28, 2005, for purposes of this Section
11.01, the value of the vested balance of a Member’s Account shall be determined
without regard to that portion of the Account that is attributable to rollover
contributions (and earnings allocable thereto) within the meaning of Sections
402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the Code.
 
 
(a)
If the vested balance of the Member’s Account does not exceed $1,000 (or $5,000,
effective prior to March 28, 2005), distribution shall be made as soon as
practicable after the Valuation Date next following the termination of
employment.

 
 
(b)
If the vested balance of a Member’s Account exceeds $1,000 (or $5,000, effective
prior to March 28, 2005), no distribution will be made without the prior written
consent of the Member.  If such consent is not given, distribution shall be made
as soon as practicable following the earlier of:

 
 
(i)
the date on which the Administrative Committee receives a properly completed
distribution election form; or

 
 
(ii)
as soon as practicable after the later of the Valuation Date following the
Member’s attainment of his Normal Retirement Age or the expiration of the 90-day
period beginning on the date on which the Administrative Committee provides the
notices required by Section 402(f) of the Code and Section 1.411(a)-11(c) of the
Income Tax Regulations to the Member.

 
Except as provided in the preceding sentence, if the written consent of a Member
is required by this Section, such consent must not be made (i) more than 180
days before the Benefit Commencement Date and (ii) before the Member receives
the notice required by Section 1.411(a)-11(c) of the Income Tax Regulations,
which such notice shall be provided no less than 30 days and no more than 180
days before the Benefit Commencement Date; provided that, if the Member, after
having received such notice, affirmatively elects a distribution, the Benefit
Commencement Date may be less than 30 days after such notice was provided,
provided the plan administrator clearly indicates to the Member that the Member
has a right to at least 30 days to consider whether to consent to the
distribution.

 
27

--------------------------------------------------------------------------------

 

11.02
Termination of Employment At or After Normal Retirement Age.

 
In the event a Member’s employment with the Company or an Affiliated Company
terminates at or after the date the Member attains his Normal Retirement Age for
any reason other than death, he shall be entitled to receive a distribution of
the balance in his Account as of the Valuation Date next following his
termination of employment.  Distribution shall be made as soon as practicable
following the earlier of:
 
 
(a)
the date on which the Administrative Committee receives a properly completed
distribution election form; or

 
 
(b)
the expiration of the 180-day period beginning on the date on which the
Administrative Committee provides the notices required by Section 402(f) of the
Code and Section 1.411(a)-11(c) of the Income Tax Regulations to the Member.

 
11.03
Death.

 
 
(a)
In the event a Member dies before payment of his Account begins, his Beneficiary
(as determined in accordance with Section 11.08 below) shall be entitled to
receive distribution of the Account as of the Valuation Date coincident with or
next following his death.  Distribution shall be made as soon as practicable
following the earlier of:

 
 
(i)
the date on which the Administrative Committee receives a properly completed
distribution election form; or

 
 
(ii)
the expiration of the 90-day period beginning on the date on which the
Administrative Committee provides the notices required by Section 402(f) of the
Code and Section 1.411(a)-11(c) of the Income Tax Regulations to the designated
Beneficiary.

 
11.04
Form of Payment .

 
A Member’s Account shall be distributed to the Member or his Beneficiary in a
single lump sum payment.
 
11.05
Direct Transfer of Eligible Rollover Distribution.

 
This Section applies to distributions made on or after January 1,
1993.  Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section, a distributee may
elect, at the time and in the manner prescribed by the Administrative Committee,
to have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

 
28

--------------------------------------------------------------------------------

 

 
(a)
Definitions.

 
 
(i)
Eligible rollover distribution:  An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not
include:  any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; the portion of any
distribution that is not includible in gross income.  For purposes of the direct
rollover provisions in this Section 11.07, and any amount that is distributed on
account of hardship shall not be an eligible rollover
distribution.  Notwithstanding the foregoing, a portion of a distribution shall
not fail to be an eligible rollover distribution merely because the portion
consists of after-tax employee contributions which are not includible in gross
income.  However, such portion consisting of after-tax contributions may be
transferred only to an individual retirement account or annuity described in
Code Section 408(a) or (b), or to a qualified defined contribution plan
described in Code Section 401(a) or 403(a) that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.  2009 RMDs and Extended 2009 RMDs (as
such terms are defined in Section 17.06 of the Plan) will not be treated as
eligible rollover distributions in 2009.

 
 
(ii)
Eligible retirement plan:  An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the distributee’s eligible rollover
distribution, an annuity contract described in Section 403(b) of the Code and an
eligible plan under Section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from the Plan.  This definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
Spouse, or to a Spouse or former Spouse who is the alternate payee under a
qualified domestic relation order, as defined in Section 414(p) of the
Code.  Effective with respect to distributions made after December 31, 2007, an
“eligible retirement plan” shall also mean a Roth IRA described in Code Section
408A.  Effective with respect to distributions made after December 31, 2009, in
the case of an eligible rollover distribution to a nonspousal distributee
(a ”Nonspouse Rollover”), an eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code or an individual
retirement annuity described in Section 408(b) of the Code that was established
for the purpose of receiving the distribution on behalf of such nonspousal
distributee.  In order for such eligible retirement plan to accept a Nonspouse
Rollover on behalf of a nonspousal distributee, (1) a direct trustee-to-trustee
transfer must be made to such eligible retirement plan and shall be treated as
an eligible rollover distribution for purposes of the Code, (2) the individual
retirement plan shall be treated as an inherited individual retirement account
or individual retirement annuity (within the meaning of Section 408(d)(3)(C) of
the Code) for purposes of the Code, and (3) Section 401(a)(9)(B) of the Code
(other than clause (iv) thereof) shall apply to such plan.

 
 
29

--------------------------------------------------------------------------------

 

 
(iii)
Distributee:  A distributee includes a Member or former Member.  In addition,
the Member or former Member’s surviving spouse and the Member or former Member’s
spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined in Section 414(p) of the Code, are distributees with
regard to the interest of the spouse or former spouse.  Effective with respect
to distributions made after December 31, 2009, a distributee shall include a
Member’s designated beneficiary who is not the Member’s spouse or former spouse
(“nonspousal distributee”).

 
 
(iv)
Direct rollover:  A direct rollover is a payment by the plan to the eligible
retirement plan specified by the distributee.

 
11.06
Beneficiary Designation.

 
 
(a)
Each Member may designate, in the form and manner prescribed by the
Administrative Committee, one or more persons as the Beneficiary of his Account;
provided, however, that if the Member is survived by a spouse, such spouse shall
be the Member’s sole Beneficiary unless the spouse consents, in writing and in a
form prescribed by the Administrative Committee, to the Member’s designation of
one or more other persons to be the Beneficiary of all or a portion of the
Member’s Account.  Any Beneficiary designation made by a Member may be changed
or revoked by the Member at any time or from time to time during his lifetime;
provided, however, that any such change or revocation shall not reduce the
portion of the Account payable to his spouse without the written consent of the
spouse.  Any written consent required of a Member’s spouse shall acknowledge the
effect of the consent and shall be witnessed by a representative designated by
the Administrative Committee or a notary public.  The consent of a spouse shall
not be required if the Administrative Committee determines that the spouse
cannot be located or that the Code and ERISA otherwise do not require such
consent.

 
 
(b)
if no Beneficiary is designated or survives the Member, the balance of his
Account shall be paid to his issue per stirpes; provided, that if there is no
surviving issue, the Account shall be paid to his estate.

 
 
30

--------------------------------------------------------------------------------

 

11.07
Special Distribution Rules.

 
 
(a)
If a Member elects to have his Account distributed in installments, the amount
to be so distributed each year must be at least equal to the quotient obtained
by dividing the Member’s benefit by the life expectancy of the Member and his
Beneficiary.  Life expectancy and joint and last survivor expectancy shall be
computed by the use of the return multiples contained in Section 1.72-9 of the
Income Tax Regulations.  For purposes of this computation, a Member’s life
expectancy, may be recalculated no more frequently than annually; however, the
life expectancy of a Beneficiary, other than the Member’s spouse, may not be
recalculated.  If the Member’s spouse is not the Beneficiary, the method of
distribution selected must assure that at least 50% of the present value of the
amount available for distribution is paid within the life expectancy of the
Member.

 
 
(b)
In the event a Member dies after the commencement of the payment of benefits
under the Plan, the remaining portion of such benefits will continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Member’s death.

 
 
(c)
The Administrative Committee may establish rules permitting a Member or
Beneficiary who is receiving payment of benefits in installments to elect to
have the balance of the benefits distributed in a single lump sum payment.

 
 
31

--------------------------------------------------------------------------------

 

ARTICLE 12

ADMINISTRATION
 
12.01
Plan Administrator.

 
The Company shall be the “Administrator” of the Plan within the meaning of
Section 3(16)(A) of ERISA and the “Named Fiduciary” for purposes of Section
402(a)(2) of ERISA.  Such duties shall be performed on behalf of the Company by
a committee which shall consist of the Chairman of the Board of Directors and
such other individuals as may be appointed by the Board of Directors.
 
12.02
Administrative Committee’s Authority and Powers.

 
 
(a)
The Administrative Committee shall have the exclusive right and full authority
and power, in its sole and absolute discretion, to apply, interpret, administer
and construe the Plan and any other Plan documents and to decide all matters
arising in connection with the operation or administration of the Plan.  Without
limiting the generality of the foregoing, the Administrative Committee shall
have the following powers and duties:

 
 
(i)
To formulate, interpret, apply and enforce such rules, regulations and policies
as it deems necessary or proper to administer the Plan;

 
 
(ii)
To process, and approve or deny, benefit claims and rule on any benefit
exclusions and determine the standard of proof in any case;

 
 
(iii)
To interpret the Plan, its interpretation thereof to be final and conclusive on
all persons claiming benefits under the Plan.  The Administrative Committee also
has discretion and authority to interpret Plan terms to reflect the Plan
sponsor's intent.  In the event of a scrivener's error that renders a Plan term
inconsistent with the Plan sponsor's intent, the Plan sponsor's intent controls,
and any inconsistent Plan term is made expressly subject to this requirement;

 
 
(iv)
To take all actions and make all decisions with respect to the eligibility for,
and the amount of, benefits payable under the Plan;

 
 
(v)
To decide all questions, including legal or factual questions, relating to the
Plan or the calculation and payment of benefits under the Plan;

 
 
(vi)
To resolve and/or clarify any ambiguities, inconsistencies and omissions arising
under the Plan or other Plan documents; and

 
 
(vii)
To exercise all other powers specified in the Plan.

 
 
32

--------------------------------------------------------------------------------

 

 
(b)
All determinations and interpretations made by the Administrative Committee with
respect to any matter arising under the Plan and any other Plan documents shall
be final and binding on all affected Members (and their Beneficiaries) and other
individuals claiming benefits under the Plan.  Any determination made by the
Administrative Committee shall be given deference in the event it is subject to
judicial review and shall be overturned only if it is arbitrary and
capricious.  The Administrative Committee may delegate any other such duties or
powers as it deems necessary to carry out the administration of the Plan and may
adopt such rules for the conduct of its affairs as it deems appropriate.

 
12.03
Delegation of Duties and Employment or Agents.

 
The Administrative Committee may delegate such of its duties and may appoint
such accountants, actuaries, legal counsel, investment advisors, investment
managers, claims administrators, specialists and other persons as the
Administrative Committee deems appropriate in connection with administering the
Plan.  The Administrative Committee shall be entitled to rely conclusively upon,
and shall be fully protected in any action taken by them in good faith in
reliance upon any opinions or reports furnished them by any such experts or
other persons.
 
12.04
Expenses.

 
All expenses incurred in connection with the administration of the Plan,
including, without limitation, administrative expenses and compensation and
other expenses and charges of any person who shall be employed by the
Administrative Committee pursuant to Section 12.03, shall be paid from the Trust
Fund unless paid separately by the Participating Employers.
 
12.05
Compensation.

 
No member of the Administrative Committee who is a full-time employee of a
Participating Employer shall receive any compensation for his services as member
of the Administrative Committee.  Any expenses of the Administrative Committee
shall be paid from the Trust Fund, unless paid by the Participating Employers.
 
12.06
Exercise of Discretion.

 
Any person with any discretionary power in the administration of the Plan shall
exercise such discretion in a nondiscriminatory manner and shall discharge his
duties with respect to the Plan in a manner consistent with the provisions of
the Plan and with the standards of fiduciary conduct contained in Title 1, Part
4, of ERISA.
 
12.07
Fiduciary Liability.

 
In administering the Plan, neither the Administrative Committee nor any member
of the Administrative Committee nor any person to whom the Administrative
Committee delegates any duty or power in connection with administering the Plan
shall be liable, except as required by ERISA or in the case of his own willful
misconduct, for:
 
 
(a)
any action or failure to act,

 
 
(b)
the payment of any amount under the Plan,

 
 
33

--------------------------------------------------------------------------------

 
 
 
(c)
any mistake of judgment made by him or on his behalf, or

 
 
(d)
any omission or wrongdoing of any member of the Administrative Committee.  No
member of the Administrative Committee shall be personally liable under any
contract, agreement, bond, or other instrument made or executed by him or on his
behalf as a member of the Administrative Committee.

 
12.08
Indemnification by Participating Employers.

 
To the extent not compensated by insurance or otherwise, the Participating
Employers shall indemnify and hold harmless each person and each member of the
Administrative Committee, and each employee of a Participating Employer
designated by the Administrative Committee to carry out fiduciary responsibility
with respect to the Plan from any and all claims, losses, damages, expenses
(including reasonable counsel fees approved by the Company) and liabilities
(including any amount paid in settlement with the approval of the Company),
arising from any act or omission of such member, except where the same is
judicially determined to be due to willful misconduct of such member or
employee.  Anything herein to the contrary notwithstanding, no assets of the
Plan may be used for any such indemnification.
 
12.09
Plan Participation by Fiduciaries.

 
No person who is a fiduciary with respect to the Plan shall be precluded from
being a Member therein upon satisfying the requirements for eligibility.
 
12.10
Missing Persons.

 
If the Administrative Committee is unable to locate a Member or Beneficiary
within five (5) years after an Account becomes payable, the Administrative
Committee shall take reasonable efforts required by ERISA to locate such
individual, and, if such individual is not located, the Administrative Committee
shall, to the extent permitted by ERISA and the Code, direct that the amount of
such Account shall be treated as a forfeiture for the current Plan Year;
provided, however, that in the event of the subsequent reappearance of such
Member or Beneficiary prior to the termination of the Plan, such forfeiture
shall be restored to such Account.
 
12.11
Claims Procedure.

 
 
(a)
All claims for benefits under the Plan by a Member or his Beneficiary with
respect to benefits not received by such person shall be made in writing to the
Administrative Committee, which shall review such claims.  A decision regarding
the claim will be made by the Administrative Committee within ninety (90) days
from the date the claim is received by the Administrative Committee, unless it
is determined that special circumstances require an extension of time for
processing the claim, not to exceed an additional ninety (90) days.  If such an
extension is required, written notice of the extension will be furnished to the
claimant prior to expiration of the initial 90-day period.  The notice of
extension will indicate the special circumstances requiring the extension of
time and the date by which the Administrative Committee expects to make a
determination with respect to the claim.  If the extension is required due to
the claimant’s failure to submit information necessary to decide the claim, the
period for making the determination will be tolled from the date on which the
extension notice is sent to the claimant until the date on which the claimant
responds to the Plan’s request for information.

 
 
34

--------------------------------------------------------------------------------

 
 
 
(b)
A claimant whose application for benefits under the Plan has been denied, in
whole or in part, will be provided with written notice of the determination,
setting, forth:  (i) the specific reason(s) for the adverse benefit
determination, with references to the specific Plan provisions on which the
determination is based; (ii) a description of any additional material or
information necessary for the claimant to perfect the claim (including an
explanation as to why such material or information is necessary); and (iii) a
description of the Plan’s review procedures and the applicable time limits, as
well as a statement of the claimant’s right to bring a civil action under ERISA
following an adverse benefit determination on review.

 
 
(c)
If an adverse benefit determination is made by the Administrative Committee, the
claimant (or his/her authorized representative) may request a review of the
determination.  All requests for review must be sent in writing to the
Administrative Committee within sixty (60) days after receipt of the notice of
denial or other adverse benefit determination.  In connection with the request
for review, the claimant (or his duly authorized representative) may submit
written comments, documents, records, and other information relating to the
claim.  In addition, the claimant will be provided, upon written request and
free of charge, with reasonable access to (and copies of) all documents,
records, and other information relevant to the claim.  The review by the
Administrative Committee will take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim.

 
 
(d)
A decision on review will be made by the Administrative Committee within sixty
(60) days after receipt of the claimant’s request for review, unless the
Administrative Committee determines that special circumstances require an
extension of time for processing the request for review, in which case the
decision will be made within an additional sixty (60) days.  The claimant will
be notified in advance of any such extension.  The notice will describe the
special circumstances requiring the extension, and will inform the claimant of
the date as of which the determination will be made.  If the extension is
required due to the claimant’s failure to submit information necessary to decide
the claim, the period for making the determination will be tolled from the date
on which the extension notice is sent to the claimant until the date on which
the claimant responds to the Plan’s request for information.

 
 
(e)
The claimant will be notified in writing of the determination on review.  If an
adverse benefit determination is made on review, the notice will include:  (i)
the specific reason(s) for the determination, with references to the specific
Plan provisions on which it is based; (ii) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to (and
copies of) all documents, records and other information relevant to the claim;
and (iii) a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.  The decision of the Administrative Committee on review
shall be final and binding on all parties.



 
35

--------------------------------------------------------------------------------

 
 
ARTICLE 13

AMENDMENT AND TERMINATION OF PLAN
 
13.01
Amendment.

 
The Company may at any time and from time to time amend the Plan by action of
the Administrative Committee without the consent of any Trustee, any other
Participating Employer, or any Member or Beneficiary.
 
Notwithstanding the foregoing:
 
 
(a)
no amendment that materially affects the Trustee’s duties shall be effective
without the written consent of the Trustee;

 
 
(b)
no amendment shall cause the Trust Fund to be used other than for the exclusive
benefit of Members and their Beneficiaries; and

 
 
(c)
no amendment shall eliminate or reduce a “Section 411(d)(6) Protected Benefit”
within the meaning of Section 1.41 l(d)-4 of the Income Tax Regulations except
to the extent permitted by Section 411(d)(6) of the Code and the regulations
thereunder.

 
13.02
Right to Terminate Plan.

 
The Company intends to maintain the Plan as a permanent tax-qualified retirement
plan.  Nevertheless, the Company reserves the right to terminate the Plan (in
whole or in part) at any time and from time to time, by action of the
Administrative Committee, without the consent of any Trustee, any other
Participating Employer, or any Member or Beneficiary.
 
13.03
Consequences of Termination.

 
 
(a)
If the Plan is terminated in whole or in part, the interest of each Member
affected by the termination in his Account will become fully vested and
nonforfeitable as of the date of the termination.

 
 
(b)
If the Plan is terminated in whole or in part, the Administrative Committee
shall determine the date and manner of distribution of all Members’ Accounts.

 
 
(c)
The Administrative Committee shall give prompt notice to each Member (or, if
deceased, his Beneficiary) affected by the Plan’s complete or partial
termination.


 
36

--------------------------------------------------------------------------------

 

ARTICLE 14
 
PARTICIPATION BY AFFILIATED COMPANIES
 
14.01
Participation.

 
Subject to the consent of the Administrative Committee, an Affiliated Company
may adopt the Plan and join in the Trust Fund created hereunder.  Such
Affiliated Company shall become a Participating Employer upon the filing with
the Administrative Committee such duly executed documents as may be required by
the Administrative Committee.  The contributions which may be made by each
Participating Employer, and the income therefrom, shall be held by the Trustee
as a part of a single Trust Fund without allocation to any Participating
Employer until the Administrative Committee shall notify the Trustee of the
termination of the plan as to any Participating Employer pursuant to Section
14.03(c).
 
14.02
Delegation of Powers and Authority.

 
A Participating Employer shall be deemed to appoint the Administrative Committee
as its exclusive agent to exercise on its behalf all of the powers and authority
conferred upon the Administrative Committee by the terms of the Plan including,
but not by way of limitation, the power to amend and terminate the Plan and the
Trust Fund created hereunder.  The authority of the Administrative Committee to
act as such agent shall continue with respect to all funds contributed by each
Participating Employer and the income therefrom unless and until the amount of
such funds and income has been distributed by the Trustee as provided in
Section 14.03.
 
14.03
Termination of Participation.

 
 
(a)
The participation of any Participating Employer in the Plan shall terminate
(i) automatically at such time that it is no longer an Affiliated Company, (ii)
at such time as determined in the sole discretion of the Administrative
Committee.

 
 
(b)
The Administrative Committee shall notify the Trustee in writing of the
termination of the Plan as to any Participating Employer, and the Trustee shall
not accept any further contributions under the Plan from such Participating
Employer and shall set aside in a separate account such part of the Trust Fund
as the Administrative Committee shall, pursuant to paragraph (c), determine to
be held for the benefit of eligible employees of the Participating Employer (and
their beneficiaries), as of the last day of the Plan Year which is such
Participating Employer’s termination date under the Plan.

 
(c)           The Administrative Committee shall give written directions to the
Trustee with respect to the part of the assets of the Trust Fund segregated in a
separate account pursuant to paragraph (b).  Such directions shall specify the
amount to be segregated and shall be in accordance with generally accepted
accounting principles, and, to the maximum extent consistent with ERISA, the
determination of the fair market value of the assets of the Trust Fund in the
manner provided for in the Plan shall be conclusive for the purpose of such
segregation.  The Trustee shall follow such directions of the Administrative
Committee which shall constitute a conclusive determination of the amount which
should be segregated for the benefit of the eligible employees of such
Participating Employer (and their beneficiaries).

 
37

--------------------------------------------------------------------------------

 

 
(d)
The Trust shall continue as to any Participating Employer, despite receipt by
the Trustee of notice of termination of the Plan as to such Participating
Employer, for such time as may be necessary to effect such termination.  Upon
receipt by the Trustee from the Administrative Committee of notice to terminate
the Trust as to such Participating Employer, the Trustee shall, with reasonable
promptness after receipt of such notice, arrange for the orderly distribution,
in accordance with written instructions of the Administrative Committee which
shall be given in conformity with the provisions of the Plan and ERISA, of the
assets segregated with respect to such Participating Employer pursuant to this
Article 14.

 
 
38

--------------------------------------------------------------------------------

 

ARTICLE 15
 
TOP-HEAVY PLAN PROVISIONS
 
15.01
Applicability.

 
If the Plan is or becomes Top-Heavy in any Plan Year, the provisions of this
Article 15 shall supersede any conflicting provisions of the Plan.
 
15.02
Definitions.

 
The following definitions shall apply for purposes of this Article 15:
 
 
(a)
“Determination Date” means (i) the last day of the preceding Plan Year, or
(ii) in the case of the first Plan Year, the last day of such Plan Year.

 
 
(b)
“Employer” means the Company and all Affiliated Companies.

 
 
(c)
“Key Employee” means any Employee or former Employee (including a deceased
Employee) of the Employer who at any time during the Plan Year that includes the
Determination Date was:

 
 
(i)
an officer of the Employer having annual compensation greater than $150,000 (as
adjusted under Section 416(i)(1) of the Code).

 
 
(ii)
a 5% owner; or

 
 
(iii)
a 1% owner having annual compensation from the Employer in excess of $150,000.

 
For this purpose, annual compensation means compensation within the meaning of
Code Section 415(c)(3).  The determination of who is a Key Employee will be made
in accordance with Code Section 416(i)(l) and the applicable regulations and
other guidance of general applicability issued thereunder.
 
 
(d)
“Permissive Aggregation Group” means the Required Aggregation Group of plans
plus any other plan or plans of the Participating Employer which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Sections 401(a)(4) and 410 of the Code.

 
 
(e)
“Required Aggregation Group” means (i) each qualified plan of the Participating
Employer in which at least one Key Employee participates or participated at any
time during the determination period (regardless of whether the plan has
terminated), and (ii) any other qualified plan of the Participating Employer
which enables a plan described in clause (i) to meet the requirements of Section
401(a)(4) or 410 of the Code.


 
39

--------------------------------------------------------------------------------

 

 
(f)
“Top-Heavy Plan” means with respect to any Plan Year, this plan if any of the
following conditions exist:

 
 
(i)
If the Top-Heavy Ratio for this Plan exceeds 60% and this Plan is not part of
any Required Aggregation Group or Permissive Aggregation Group of plans;

 
 
(ii)
If this Plan is a part of a Required Aggregation Group of plans but not part of
a Permissive Aggregation Group and the Top-Heavy Ratio for the group of plans
exceeds 60%; or

 
 
(iii)
If this Plan is a part of a Required Aggregation Group and part of a Permissive
Aggregation Group of plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.

 
 
(g)
“Top-Heavy Ratio” means as follows:

 
 
(i)
If the Participating Employer maintains one or more defined contribution plans
(including any Simplified Employee Pension Plan) and the Participating Employer
has not maintained any defined benefit plan which during the 5-year period
ending on the Determination Date(s) has or has had accrued benefits, the
Top-Heavy Ratio for this Plan alone or for the Required or Permissive
Aggregation Group as appropriate is a fraction, the numerator of which is the
sum of the account balances of all Key Employees as of the Determination Date(s)
(including any part of any account balance distributed in the 5-year period
ending on the Determination Date(s), and the denominator of which is the sum of
all account balances (including any part of any account balance distributed in
the 5-year period ending on the Determination Date(s), both computed in
accordance with Section 416 of the Code and the regulations thereunder.  Both
the numerator and denominator of the Top-Heavy Ratio are increased to reflect
any contribution not actually made as of the determination date, but which is
required to be taken into account on that date under Section 416 of the Code and
the regulations thereunder.

 
 
(ii)
If the Participating Employer maintains one or more defined contribution plans
(including any Simplified Employee Pension Plan) and the Participating Employer
maintains or has maintained one or more defined benefit plans which during the
5-year period ending on the Determination Date(s) has or has had any accrued
benefits, the Top-Heavy Ratio for any Required or Permissive Aggregation Group
as appropriate is a fraction, the numerator of which is the sum of account
balances under the aggregated defined contribution plan or plans for all Key
Employees, determined in accordance with clause (i) above, and the present value
of accrued benefit under the aggregated defined benefit plan or plans for all
Key Employees as of the Determination Date(s), and the denominator of which is
the sum of the account balances under the aggregated defined contribution plan
or plans for all participants, determined in accordance with clause (i) above,
and the present value of accrued benefits under the defined benefit plan or
plans for all participants as of the Determination Date(s), all determined in
accordance with Section 416 of the Code and the regulations thereunder.  The
accrued benefits under a defined benefit plan in both the numerator and
denominator of the Top-Heavy Ratio are increased for any distribution of any
accrued benefit made in the five-year period ending on the Determination Date.


 
40

--------------------------------------------------------------------------------

 

 
(iii)
For purposes of clauses (i) and (ii) above, the value of account balances and
the present value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Section 416 of the Code and the
regulations thereunder for the first and second plan years of a defined benefit
plan.  The account balances and accrued benefits of a participant (A) who is not
a Key Employee but who was a Key Employee in a prior year, or (B) who has not
been credited with at least one Hour of Service with any Employer maintaining
the plan at any time during the 5-year period ending on the Determination Date
will be disregarded.  The calculation of the Top-Heavy ratio, and the extent to
which distributions, rollovers, and transfers are taken into account will be
made in accordance with Section 416 of the Code and the regulations
thereunder.  Deductible employee contributions will not be taken into account
for purposes of computing the top-heavy ratio.  When aggregating plans the value
of account balances and accrued benefits will be calculated with reference to
the Determination Dates that fall within the same calendar year.



 
(iv)
Notwithstanding the foregoing, effective May 1, 2002, this subsection  (h)(iv)
shall apply for purposes of determining the present values of accrued benefits
and the amounts of account balances of Employees as of the Determination
Date.  The present value of accrued benefits and the amounts of account balances
of an Employee shall include, to the extent not otherwise included, any amounts
distributed to the Participant or the Participant’s Beneficiary during the Plan
Year under the Plan and any plan aggregated with the Plan under Code Section
416(g)(2), during the 1-year period ending on the Determination Date.  The
preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Code Section 416(g)(2)(A)(i).  In the case of a distribution made for a
reason other than severance from employment, death, or disability, this
provision shall be applied by substituting “5-year period” for “1-year
period.”  The accrued benefit under a defined benefit plan or the account
balance under a defined contribution plan with respect to any individual who has
not performed services for an Employer maintaining the plan at any time during
the 1-year period ending on the applicable Determination Date or with respect to
a Participant who is not a Key Employee for a Plan Year, although such person
was a Key Employee in a prior Plan Year, shall not be taken into account.


 
41

--------------------------------------------------------------------------------

 

The accrued benefits of a participant other than a Key Employee shall be
determined under (A) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Participating
Employer, or (b) if there is no such method, as if such benefits accrued not
more rapidly than the slowest accrual rate permitted under the fractional rule
of Section 411(b) (1)(C) of the Code.
 
15.03
Vesting Requirement and Schedule.

 
 
(a)
For any Plan Year during which the Plan is a Top-Heavy Plan, the following
Vesting Schedule shall apply to any Member who has been credited with an Hour of
Service after the Plan initially became a Top-Heavy Plan:

 
Years of Service
 
Vested Interest
 
Less than 2 years
    0 %
2
    20 %
3
    40 %
4
    60 %
5
    80 %
6 or more
    100 %

 
 
(b)
If the Plan ceases to be a Top-Heavy Plan, such change shall be considered to be
an amendment of the vesting schedule which is subject to the election
requirements in Section 8.06.  In no event may a Member’s vested interest be
decreased as a result of a change in the Plan’s status.

 
15.04
Minimum Contribution.

 
 
(a)
If a Member is a non-Key Employee on the last day of a Top-Heavy Plan Year, and
is not a participant in any other plan maintained by a Participating Employer
that provides him with such a minimum contribution or with a comparable minimum
accrual, the total of the employer contribution allocated to such Member’s
Account for such Top-Heavy Plan Year shall not be less than 3% of his
Compensation for the Top-Heavy Plan Year, the Participating Employer has no
defined benefit plan which designates the Plan to satisfy Section 401(a)(4) or
Section 410 of the Code and the highest percentage obtained by dividing the sum
of the employer contribution made for the benefit of each Key Employee by the
Key Employee’s Compensation for such Year is less than 3%, such highest
percentage shall be substituted therefor in the preceding clause.

 
 
(b)
In the event a Member who is a non-Key Employee is covered under both a defined
contribution plan and a defined benefit plan maintained by a Participating
Employer, notwithstanding anything herein to the contrary, the minimum
contribution or benefit required by this Section 15.04 and by Section 416 of the
Code shall be deemed satisfied if any one of the following rules are satisfied:

 
 
42

--------------------------------------------------------------------------------

 

 
(i)
each such Member receives the defined benefit minimum as specified in Section
416(c)(1) of the Code;

 
 
(ii)
the defined benefit minimum (as defined in clause (i), above) is provided each
such Member by the defined benefit plan and is offset by the benefits provided
under the defined contribution plan;

 
 
(iii)
the defined contribution plan provides aggregate benefits at least comparable to
those provided by the defined benefit plan; or

 
 
(iv)
if contributions and forfeitures under the defined contribution plan equal 5% of
the Compensation for each Top-Heavy Plan.

 
15.05
Compensation Limitation.

 
For any Plan Year in which the Plan is a Top-Heavy Plan, the compensation
limitation described in Section 416(d) of the Code shall apply.
 
 
43

--------------------------------------------------------------------------------

 


ARTICLE 16
 
GENERAL PROVISIONS
 
16.01
Trust Fund Sole Source of Payments for Plan.

 
The Trust Fund shall be the sole source for the payment of all Members’
Accounts, and the Plan’s liability to make payment to any Member or Beneficiary
shall be limited to the extent that the balance in such Member’s Account is
sufficient to make such payment.  In no event shall assets of the Participating
Employers be applied for the payment of Plan benefits.
 
16.02
Exclusive Benefit.

 
The Plan is established for the exclusive benefit of the Members and their
Beneficiaries, and the Plan shall be administered in a manner consistent with
the provisions of Section 401(a) of the Code and ERISA.
 
16.03
Non-Alienation.

 
Except as is permitted under Section 401(a)(13) of the Code in the case of a
qualified domestic relations order (as defined in Section 414(p) of the Code) or
in accordance with Article 10, no Member or Beneficiary shall have the right to
alienate or assign his benefits under the Plan, and no Plan benefits shall be
subject to attachment, execution, garnishment, or other legal or equitable
process.  If a Member or his Beneficiary attempts to alienate or assign his
benefits under the Plan, or if his property or estate should be subject to
attachment, execution, garnishment or other legal or equitable process, the
Administrative Committee may direct the Trustee to distribute the Member’s (or
Beneficiary’s) benefits under the Plan to members of his family, or may use or
hold such benefits for his benefit or for the benefit of members of his family
as the Administrative Committee deems appropriate under the circumstances.
 
Notwithstanding the foregoing, with respect to judgments, orders, decrees issued
and settlement agreements entered into on or after August 5, 1997, a Member’s
benefit may be reduced if a court order or requirement to pay arises from:  (1)
a judgment of conviction for a crime involving the Plan, (2) a civil judgment
(or consent order or decree) that is entered by a court in an action brought in
connection with a breach (or alleged breach) of fiduciary duty under ERISA; or
(3) a settlement agreement entered into by the Member and either the Secretary
of Labor in connection with a breach of fiduciary duty under ERISA by a
fiduciary or any other person.  The court order, judgment, decree, or settlement
agreement must specifically require that all or part of the amount to be paid to
the Plan be offset against the Member’s Plan benefits.
 
16.04
Qualified Domestic Relations Order.

 
All rights and benefits, including elections, provided to a Member in this Plan
shall be subject to the rights afforded to any alternate payee (as defined in
Section 414(p)(8) of the Code) under a qualified domestic relations order (as
defined in Section 414(p) of the Code).
 
Notwithstanding anything in the Plan to the contrary, a distribution to an
alternate payee shall be permitted if such distribution is authorized by the
qualified domestic relations order without regard as to whether the affected
Member is currently entitled to receive a distribution or attained earliest
retirement age.

 
44

--------------------------------------------------------------------------------

 

16.05
Employment Rights.

 
A Participating Employer’s right to discipline or discharge its Employees shall
not be affected by reason of any of the provisions of the Plan.
 
16.06
Return of Contributions.

 
 
(a)
Except as specifically provided in the Plan, under no circumstances shall any
funds contributed to the Trust Fund or any assets of the Trust Fund ever revert
to, or be used by, the Company or any Affiliated Company.

 
 
(b)
Any contributions made by a Participating Employer may be returned to the
Participating Employer if:

 
 
(i)
the contribution is made by reason of a mistake of fact; or

 
 
(ii)
the contribution is conditioned on its deductibility for federal income tax
purposes (each contribution shall be deemed to be so conditioned unless
otherwise stated in writing by the Participating Employer) and such deduction is
disallowed;

 
provided such contribution is returned within one year of the payment (in the
case of the mistake of fact) or the disallowance of the deduction for federal
income tax purposes, as the case may be.  The amount of contribution that may be
returned shall be reduced to reflect its proportionate share of any net
investment loss in the Trust Fund.
 
16.07
Merger, Consolidation or Transfer.

 
The Plan shall not be merged or consolidated with, nor shall any Plan assets or
liabilities be transferred to, any other qualified plan, unless each Member (if
the other plan then terminated) would receive a benefit that is equal to or
greater than the benefit he would have been entitled to receive immediately
before the merger, consolidation or transfer (if the Plan had then terminated).
 
16.08
Applicable Law.

 
Except as otherwise expressly required by ERISA, this Plan shall be construed
and governed in accordance with the laws of the State of New York.
 
16.09
Rules of Construction.

 
Whenever the context so admits, the use of the masculine gender shall be deemed
to include the feminine and vice versa, either gender shall be deemed to include
the neuter and vice versa; and the use of the singular shall be deemed to
include the plural and vice versa.

 
45

--------------------------------------------------------------------------------

 

16.10
Provisions Inconsistent with Qualified Status.

 
This Plan is intended to be a tax-qualified plan under the Code.  Any provision
of this Plan that would cause the Plan to fail to comply with the requirements
for qualified plans under the Code shall, to the extent necessary to maintain
the qualified status of the Plan, be null and void ab initio, and of no force
and effect, and the Plan shall be construed as if the provision had never been
inserted in the Plan.
 
 
46

--------------------------------------------------------------------------------

 


ARTICLE 17
 
MINIMUM DISTRIBUTION REQUIREMENTS


17.01
General Rules.

 
The provisions of this Article 17 will apply for purposes of determining
required minimum distributions for calendar years beginning with distributions
made on or after January 1, 2003.  The requirements of this Article will take
precedence over any inconsistent provisions of the Plan.  All distributions
required under this Article will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Code.  Notwithstanding the
other provisions of this Article, distributions may be made under a designation
made before January 1, 1984, in accordance with Section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.


17.02
Time and Manner of Distribution.

 
 
(a)
The Member’s entire interest will be distributed, or begin to be distributed, to
the Member no later than the Member’s Required Beginning Date.

 
 
(b)
If the Member dies before distributions begin, the Member’s entire interest will
be distributed, or begin to be distributed, no later than as follows:

 
 
(i)
If the Member's surviving spouse is the Member’s sole designated Beneficiary,
then, unless the Plan provides for an earlier date, distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Member died, or by December 31 of the
calendar year in which the Member would have attained age 70½, if later.

 
 
(ii)
If the Member’s surviving spouse is not the Member’s sole designated
Beneficiary, then, unless the Plan provides for an earlier date, distributions
to the designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Member died.  With respect
to lump sum distributions, the preceding sentence shall not apply, and unless
the Plan provides for an earlier date, the Member’s entire interest will be
distributed to the designated Beneficiary by December 31 of the calendar year
containing the fifth anniversary of the Member's death.

 
 
(iii)
If there is no designated Beneficiary as of September 30 of the year following
the year of the Member’s death, unless the Plan provides for an earlier date,
the Member’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Member's death.

 
 
47

--------------------------------------------------------------------------------

 

 
(iv)
If the Member’s surviving spouse is the Member’s sole designated Beneficiary and
the surviving spouse dies after the Member but before distributions to the
surviving spouse begin, this Section 17.02(b), other than Section 17.02(b)(i),
will apply as if the surviving spouse were the Member.

 
For purposes of this Section 17.02(b) and Section 17.04, unless Section
17.02(b)(iv) applies, distributions are considered to begin on the Member’s
Required Beginning Date.  If Section 17.02(b)(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Section 17.02(b)(i).  If distributions under an annuity
purchased from an insurance company irrevocably commence to the Member before
the Member’s Required Beginning Date (or to the Member’s surviving spouse before
the date distributions are required to begin to the surviving spouse under
Section 17.02(b)(i), the date distributions are considered to begin is the date
distributions actually commence.


 
(c)
Unless the Member’s interest is distributed in the form of an annuity purchased
from an insurance company or in a single sum on or before the Required Beginning
Date, as of the first Distribution Calendar Year distributions will be made in
accordance with Sections 17.03 and 17.04 of this Article.  If the Member's
interest is distributed in the form of an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Section 401(a)(9) of the Code and the Treasury regulations.

 
17.03
Required Minimum Distributions During Member’s Lifetime. 

 
 
(a)
During the Member’s lifetime, the minimum amount that will be distributed for
each Distribution Calendar Year is the lesser of:

 
 
(i)
the quotient obtained by dividing the Member's Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Member’s age as of the
Member’s birthday in the Distribution Calendar Year; or

 
 
(ii)
if the Member’s sole designated Beneficiary for the Distribution Calendar Year
is the Member’s spouse, the quotient obtained by dividing the Member’s Account
Balance by the number in the Joint and Last Survivor Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Member’s and spouse’s
attained ages as of the Member’s and spouse’s birthdays in the Distribution
Calendar Year.

 
 
(b)
Required minimum distributions will be determined under this Section 17.03
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Member’s date of death.

 
 
48

--------------------------------------------------------------------------------

 

17.04
Required Minimum Distributions After Member’s Death.

 
 
(a)
Death On or After Date Distributions Begin.

 
 
(i)
If the Member dies on or after the date distributions begin and there is a
designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member's Account Balance by the longer of the remaining
Life Expectancy of the Member or the remaining Life Expectancy of the Member’s
designated Beneficiary, determined as follows:

 
(1)
The Member’s remaining Life Expectancy is calculated using the age of the Member
in the year of death, reduced by one for each subsequent year.



(2)
If the Member’s surviving spouse is the Member’s sole designated Beneficiary,
the remaining Life Expectancy of the surviving spouse is calculated for each
Distribution Calendar Year after the year of the Member’s death using the
surviving spouse’s age as of the spouse’s birthday in that year.  For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.



(3)
If the Member’s surviving spouse is not the Member’s sole designated
Beneficiary, the designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Member’s death, reduced by one for each subsequent year.



 
(ii)
If the Member dies on or after the date distributions begin and there is no
designated Beneficiary as of September 30 of the year after the year of the
Member’s death, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member's Account Balance by the Member’s remaining Life
Expectancy calculated using the age of the Member in the year of death, reduced
by one for each subsequent year.

 
 
49

--------------------------------------------------------------------------------

 

 
(b)
Death Before Date Distributions Begin.

 
 
(i)
If the Member dies before the date distributions begin and there is a designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Member’s death is the quotient obtained by
dividing the Member's Account Balance by the remaining Life Expectancy of the
Member’s designated Beneficiary, determined as provided in Section
17.04(a).  With respect to lump sum distributions, the preceding sentence shall
not apply, and unless the Plan provides for an earlier date, the Member’s entire
interest will be distributed to the designated Beneficiary by December 31 of the
calendar year containing the fifth anniversary of the Member's death.

 
 
(ii)
If the Member dies before the date distributions begin and there is no
designated Beneficiary as of September 30 of the year following the year of the
Member’s death, then, unless the Plan provides for an earlier date, distribution
of the Member's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Member's death.

 
 
(iii)
If the Member dies before the date distributions begin, the Member’s surviving
spouse is the Member’s sole designated Beneficiary, and the surviving spouse
dies before distributions are required to begin to the surviving spouse under
Section 17.02(b)(i), this Section 17.04(b) will apply as if the surviving spouse
were the Member.

 
17.05
Definitions for Purposes of this Article

 
 
(a)
“Designated Beneficiary” shall mean the individual who is designated as the
Beneficiary under Section 11.08 of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the
Treasury regulations.

 
 
(b)
“Distribution Calendar Year” shall mean a calendar year for which a minimum
distribution is required.  For distributions beginning before the Member’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Member's Required Beginning
Date.  For distributions beginning after the Member’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 17.02(b).  The required minimum distribution for
the Member's first Distribution Calendar Year will be made on or before the
Member's Required Beginning Date.  The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Member's Required Beginning Date occurs,
will be made on or before December 31 of that Distribution Calendar Year.

 
 
(c)
“Life Expectancy” shall mean life expectancy as computed by use of the Single
Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 
 
50

--------------------------------------------------------------------------------

 

 
(d)
“Member’s Account Balance” shall mean the Account Balance as of the last
valuation date in the calendar year immediately preceding the Distribution
Calendar Year (Valuation Calendar Year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account Balance
as of dates in the Valuation Calendar Year after the valuation date and
decreased by distributions made in the Valuation Calendar Year after the
valuation date.  The Account Balance for the Valuation Calendar Year includes
any amounts rolled over or transferred to the Plan either in the Valuation
Calendar Year or in the Distribution Calendar Year if distributed or transferred
in the Valuation Calendar Year.

 
 
(e)
“Required Beginning Date” shall mean the April 1st of the calendar year
following the later of (i) the calendar in which the Member attains age 70-1/2,
or (ii) the calendar year in which the Member retires, provided however, that in
the case of a Member who is a 5% owner (as defined in Code Section 416(i)(1)(B))
at any time during the 5-Plan-Year period ending in the calendar year in which
such Member attains age 70-1/2, benefits payable to such 5% owner must commence
no later than the April 1st following the end of the calendar year in which such
5% owner attains age 70-1/2, or the April 1st following the end of any
subsequent calendar year if he or she becomes a 5% owner during such subsequent
calendar year.

 
17.06
2009 Required Minimum Distributions

 
Notwithstanding anything in this Article 17 to the contrary, a Participant or
Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of section 401(a)(9)(H) of the Code
(“2009 RMDs”), and who would have satisfied that requirement by receiving
distributions that are (1) equal to the 2009 RMDs or (2) one or more payments in
a series of substantially equal distributions (that include the 2009 RMDs) made
at least annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancy) of the Participant and
the Participant’s designated Beneficiary, or for a period of at least ten (10)
years (“Extended 2009 RMDs”), will not receive those distributions for 2009
unless the Participant or Beneficiary request such distributions.  In addition,
for purposes of applying the direct rollover provisions of the Plan set forth in
Section 7 of Article IV, 2009 RMDs and Extended 2009 RMDs will not be treated as
eligible rollover distributions in 2009.
 
 
51

--------------------------------------------------------------------------------

 
 
This Amended and Restated Plan, effective as of May 1, 2008, is adopted by
unanimous consent of the members of the Administrative Committee of the Value
Line, Inc. Profit Sharing and Savings Plan this 29th day of June 2010
 


 
ADMINISTRATIVE COMMITTEE OF THE VALUE LINE,
INC. PROFIT SHARING AND SAVINGS PLAN
          [ex10-10_sig.jpg]   

 
52

--------------------------------------------------------------------------------


 